Friday, July 01, 2011


Mr.  Samuel  V.  Houston  III
Ford & Massey, P.C.
10001 Reunion Place Blvd., Suite 640
San Antonio, TX 78216

Honorable Raul Vasquez
111th Judicial District
1110 Victoria Street
Laredo, TX 78040
Mr. John Andrew Kazen
Kazen Meurer & Perez LLP
211 Calle del Norte, Suite 100
Laredo, TX 78041

Mr. Jeffrey Wells Oppel
Oppel & Goldberg, PLLC
1010 Lamar, Suite 1420
Houston, TX 77002

RE:   Case Number:  10-0460
      Court of Appeals Number:  04-10-00197-CV
      Trial Court Number:  2009CVQ1187-D2

Style:      IN RE  ALICE M. PUIG IN HER INDIVIDUAL CAPACITY AND IN HER
      CAPACITY AS THE INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF ALICIA
      PRIETO PUIG, AND CHARLES B. PUIG

Dear Counsel:

      Today the Supreme Court of Texas  denied  the  petition  for  writ  of
mandamus and issued a per curiam opinion in the above-referenced case.   The
stay order issued July 30, 2011 was lifted.
      You    may    obtain     a     copy     of     the     opinion     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
|cc:|Mr. Manuel       |
|   |Gutierrez        |
|   |Mr. Keith E.     |
|   |Hottle           |